Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-175509 Prospectus Supplement Interests in WEST END BANK, S.B. 401(k) PLAN Offering of Participation Interests in up to 95,634 Shares of WEST END INDIANA BANCSHARES, INC. COMMON STOCK In connection with the conversion of West End Bank, MHC from the mutual to the stock form of organization and the related offering of shares of common stock of West End Indiana Bancshares, Inc., West End Indiana Bancshares, Inc. and West End Bank, S.B. (the “Bank”) are allowing participants in the West End Bank, S.B. 401(k) Plan (the “Plan”) to invest all or a portion of their accounts in the common stock of West End Indiana Bancshares, Inc. West End Bank, S.B. adopted the Plan, effective as of July 1, 2011, for the benefit of the Bank’s employees.The Plan replaced the Pentegra Defined Contribution Plan for Financial Institutions (the “Prior Plan”).The account balances of active employees of the Bank have been transferred from the Prior Plan to the Plan, provided that such active employees consented to the transfer. West End Bank, S.B. has registered on behalf of the Plan up to 95,634 participation interests so that the trustee of the Plan could purchase up to 95,634 shares of West End Indiana Bancshares, Inc. common stock in the offering at the purchase price of $10.00 per share.This prospectus supplement relates to the initial election of Plan participants to direct the trustee of the Plan to invest all or a portion of their Plan accounts in stock units representing an ownership interest in the common stock of West End Indiana Bancshares, Inc. at the time of the stock offering. The prospectus of West End Indiana Bancshares, Inc., dated November 10, 2011, accompanies this prospectus supplement.It contains detailed information regarding the conversion and stock offering of West End Indiana Bancshares, Inc. common stock and the financial condition, results of operations and business of West End Bank, S.B.This prospectus supplement provides information regarding the Plan.You should read this prospectus supplement together with the prospectus and keep both for future reference. For a discussion of risks that you should consider, see the “Risk Factors” section of the prospectus. The interests in the Plan and the offering of West End Indiana Bancshares, Inc. common stock have not been approved or disapproved by the Federal Reserve Board, the Securities and Exchange Commission or any other federal or state agency.Any representation to the contrary is a criminal offense. The securities offered in this prospectus supplement and in the prospectus are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. This prospectus supplement may be used only in connection with offers and sales by West End Indiana Bancshares, Inc. of interests or shares of common stock pursuant to the Plan.No one may use this prospectus supplement to re-offer or resell interests or shares of common stock acquired through the Plan. You should rely only on the information contained in this prospectus supplement and the accompanying prospectus.West End Indiana Bancshares, Inc., West End Bank, S.B. and the Plan have not authorized anyone to provide you with information that is different. This prospectus supplement does not constitute an offer to sell or solicitation of an offer to buy any securities in any jurisdiction to any person to whom it is unlawful to make an offer or solicitation in that jurisdiction.Neither the delivery of this prospectus supplement and the prospectus nor any sale of common stock or stock units representing an ownership interest in West End Indiana Bancshares, Inc. common stock shall under any circumstances imply that there has been no change in the affairs of West End Indiana Bancshares, Inc. or any of its subsidiaries or the Plan since the date of this prospectus supplement, or that the information contained in this prospectus supplement or incorporated by reference is correct as of any time after the date of this prospectus supplement. The date of this prospectus supplement is November 10, 2011. 2 TABLE OF CONTENTS THE OFFERING 1 Securities Offered 1 Election to Purchase Common Stock in the Offering: Priorities 1 Composition and Purpose of Stock Units 4 Value of the Plan Assets 4 In Order to Participate in the Offering 4 How to Order 5 Order Deadline 6 Irrevocability of Transfer Direction 7 Other Purchases in Your Account During the Offering Period 7 Direction to Purchase West End Indiana Bancshares, Inc. Stock Fund Units after the Offering 7 Purchase Price of Common Stock in the Offering 7 Nature of a Participant’s Interest in the Common Stock 8 Voting Rights of Common Stock 8 DESCRIPTION OF THE PLAN 8 Introduction 8 Eligibility and Participation 9 Contributions under the Plan 9 Limitations on Contributions 9 Vesting under the Plan 10 Investment of Contributions and Account Balances 10 Performance History 11 Description of the Investment Funds 12 Withdrawals and Distributions from the Plan 16 Administration of the Plan 17 Amendment and Termination 17 Merger, Consolidation or Transfer 17 Federal Income Tax Consequences 18 Notice of Your Rights Concerning Employer Securities 19 Additional ERISA Considerations 20 Securities and Exchange Commission Reporting and Short-Swing Profit Liability 20 Financial Information Regarding Plan Assets 21 LEGAL OPINION 21 THE OFFERING Securities Offered West End Indiana Bancshares, Inc. is offering stock units in the West End Bank, S.B. 401(k) Plan adopted by West End Bank, S.B. (the “Plan”).The stock units represent indirect ownership of West End Indiana Bancshares, Inc. common stock through the West End Indiana Bancshares, Inc. Stock Fund established under the Plan in connection with the stock offering.The Plan may acquire up to 95,634 shares of West End Indiana Bancshares, Inc. common stock in the stock offering for the accounts of active employees.Only employees of West End Bank, S.B. may become participants in the Plan and only participants may purchase stock units in the West End Indiana Bancshares, Inc. Stock Fund.Your investment in stock units in connection with the stock offering through the West End Indiana Bancshares, Inc. Stock Fund is subject to the purchase priorities contained in the Plan of Conversion and Reorganization of West End Bank, MHC. Information with regard to the Plan is contained in this prospectus supplement and information with regard to the financial condition, results of operations and business of West End Bank, S.B. is contained in the accompanying prospectus.The address of the principal executive office ofWest End Indiana Bancshares, Inc. and West End Bank, S.B. is 34 South 7th Street, Richmond, Indiana 47374.West End Bank, S.B.’s telephone number is (765) 598-5009. All elections to purchase stock units in the West End Indiana Bancshares, Inc. Stock Fund in the stock offering under the Plan and any questions about this prospectus supplement should be addressed to Robin Henry, Senior Vice President Human Resources, West End Bank, S.B., 34 South 7th Street, Richmond, Indiana 47374, telephone number: (765) 598-5009; fax: (888) 862-2493; email: rhenry@westendbank.com. Questions about the common stock being offered or about the prospectus may be directed to the Stock Information Center at (877) 298-6520. Election to Purchase Common Stock in the Offering: Priorities In connection with the conversion and stock offering, you may elect to transfer all or part of your account balances in the Plan to the West End Indiana Bancshares, Inc. Stock Fund, to be used to purchase common stock of West End Indiana Bancshares, Inc. issued in the stock offering.The trustee of the West End Indiana Bancshares, Inc. Stock Fund will purchase common stock of West End Indiana Bancshares, Inc. to be held as stock units in accordance with your directions.However, such directions are subject to purchase limitations in the Plan of Conversion and Reorganization of West End Bank, MHC. 1 Subscription Offering: First, to depositors of West End Bank, S.B. with aggregate account balances of at least $50 as of the close of business on March 31, 2010. Second, to West End Bank, S.B.’s tax-qualified plans, including the employee stock ownership plan. Third, to depositors of West End Bank, S.B. with aggregate account balances of at least $50 as of the close of business on September 30, 2011. Fourth, to depositors of West End Bank, S.B. as of October 31, 2011 and to borrowers of West End Bank, S.B. as of September 28, 2007 whose borrowings as of that date remain outstanding as of October 31, 2011. If there are shares remaining after all of the orders in the subscription offering have been filled, shares may be offered in a community offering to the general public. If you fall into subscription offering categories (1), (3), or (4) above, you have subscription rights to purchase West End Indiana Bancshares, Inc. common stock in the subscription offering and you may use funds in the Plan to pay for the stock units.You may also be able to purchase stock units representing an ownership interest in shares of West End Indiana Bancshares, Inc. common stock in the subscription offering even though you are ineligible to purchase through subscription offering categories (1), (3), or (4) if West End Indiana Bancshares, Inc. determines to allow the Plan to purchase stock through subscription offering category (2), reserved for its tax-qualified employee plans.If the Plan is not included in category (2), then any order for stock units placed by those ineligible to subscribe in categories (1), (3), and (4) will be considered an order placed in the community offering.Subscription offering orders, however, will have preference over orders placed in a community offering. 2 You may also be able to purchase West End Indiana Bancshares, Inc.common stock outside of the Plan.You will separately receive offering materials in the mail, including a Stock Order Form.If you wish to purchase stock outside of the Plan, you must complete and submit the Stock Order Form and payment, using the reply envelope provided. The amount that you elect to transfer from your existing account balances for the purchase of stock units representing an ownership interest in shares of West End Indiana Bancshares, Inc. common stock in the stock offering will be removed from your existing accounts and transferred to an interest-bearing cash account, pending the closing of the conversion, which will occur up to several weeks after the stock offering period ends. At the closing of the conversion, and subject to a determination as to whether all or any portion of your order may be filled (based on your purchase priority and whether the stock offering is over-subscribed and whether the Plan will purchase through category 2), the amount that you have transferred to purchase stock units will be placed in the West End Indiana Bancshares, Inc. Stock Fund and allocated to your Plan account. In the event the stock offering is oversubscribed, i.e. there are more orders for shares of common stock than shares available for sale in the stock offering, and the trustee is unable to use the full amount allocated by you to purchase shares of common stock in the stock offering, the amount that cannot be invested in shares of common stock, and any interest earned, will be reinvested in the other investment funds of the Plan in accordance with your then existing investment election (in proportion to your investment direction for future contributions).If you do not have an existing election as to the investment of future contributions, then such amounts will be transferred to and invested in the applicable Target Retirement Fund (based upon your normal retirement date), pending your reinvestment in another fund of your choice. If you choose not to direct the investment of your account balances towards the purchase of any shares in the offering, your account balances will remain in the investment funds of the Plan as previously directed by you. 3 Composition and Purpose of Stock Units The West End Indiana Bancshares, Inc. Stock Fund will initially invest 100% in the common stock of West End Indiana Bancshares, Inc.Accordingly, initially one stock unit will equal one share of common stock of West End Indiana Bancshares, Inc. and a stock unit will be initially valued at $10. After the closing of the conversion, as Plan participants begin to trade their stock units or acquire new stock units, the West End Indiana Bancshares, Inc. Stock Fund will maintain a cash component for liquidity purposes.Liquidity is required in order to facilitate daily transactions such as investment transfers or distributions from the West End Indiana Bancshares, Inc. Stock Fund.Following the stock offering, each day the stock unit value of the West End Indiana Bancshares, Inc. Stock Fund will be determined by dividing the total market value of the West End Indiana Bancshares, Inc. Stock Fund at the end of the day by the total number of units held in the West End Indiana Bancshares, Inc. Stock Fund by all participants as of the previous day’s end.The change in stock unit value reflects the day’s change in stock price, any cash dividends accrued and the interest earned on the cash component of the West End Indiana Bancshares, Inc. Stock Fund, less any investment management fees.The market value and unit holdings of your account in the West End Indiana Bancshares, Inc. Stock Fund will be reported to you on your regular Plan participant statements and you may also view your account balances by internet access to your account. Value of the Plan Assets As of July 6, 2011, the market value of the assets of the Plan was approximately $956,000, all of which was attributable to active employees of West End Bank, S.B. In Order to Participate in the Offering Enclosed is a Special Investment Election Form on which you can elect to transfer all or a portion of your account balance in the Plan to the West End Indiana Bancshares, Inc. Stock Fund for the purchase of stock units at $10 each in the offering.If you wish to use all or part of your account balance in the Plan to purchase common stock issued in the offering (which will be designated as “stock units” in the Plan), you should indicate that decision on the Special Investment Election Form.If you do not wish to purchase stock units in the offering through the Plan, you must still fill out the Special Investment Election Form and check the box for “No Election” in Section Dof the form.In either case, return the Special Investment Election Form to Robin Henry, Senior Vice President Human Resources, West End Bank, S.B., as indicated below, no later than Tuesday, December 6, 2011, at 2:00 p.m., Eastern Time. 4 How to Order You can elect to transfer all or a portion of your account balance in the Plan to the West End Indiana Bancshares, Inc. Stock Fund for the purchase of stock units.This is done by following the procedures described below.Please note the following stipulations concerning this election: ·
